DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 16/728,335, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Claims 1-8 of the instant application all contain limitations that are not found in the subject matter of the prior-filed application.  There is only a broad outline of minimizing the length of paths, but none of the specifics of the claims are present.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
On line 9 of claim 6, multiple source nodes are selected as they are prefaced by the qualifier “each”.  As such “the selected source node” on lines 7-8 is indefinite as multiple source nodes were selected.  Which one is not the selected source node?  This gets further confusing with the use of “the source node” in line 9, “its source node” in line 10, and back to “the source node” in lines 10 and 11, then back to “each source node” in lines 12-14.  The claim needs to be corrected to remove this confusion.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al., US Patent Application No. 2020/0162335.
In reference to claim 1, Chen teaches a method for generation of a roadmap used in network topology synthesis, the method comprising: 
selecting a source node (Figure 3, 302, Paragraph [0052] selecting a root node);
identifying a group of sink nodes from a plurality of sink node, wherein the groups of sink nodes are in communication with the source node (Figure 3, 304, Figure 4, paragraph [0053] selecting subset of nodes on the path); 
selecting a first sink node from the group of sink nodes, wherein the first sink node is nearest to the source node (Paragraph [0054 adjacent node]); 
building an initial trunk between the source node and the first sink node (Figure 6C, B-D); selecting each remaining sink node in the group of sink nodes in order of proximity to the source node (Paragraphs [0054 and 0079] Figure 6C, B-D-C-G-B is built from each adjacent node from the first); 
adding each of the remaining sink nodes, in the order selected, to the initial trunk to generate a new trunk with addition of each of the remaining sink nodes until all sink nodes in the group of sink nodes are connected to the source node through a completed trunk (Figure 6C, B-D-C-G-B is the completed network path (trunk)); and 
generate a roadmap using the completed trunk for the source node and the group of sink nodes in communication with the source node (Figure 6H, second graph topology (roadmap) incorporates the initial cycle graph).

In reference to claim 2, Chen teaches that the resulting network topology is cycle-free (paragraph [0084] bi-connected flooding topology is cycle-free).

In reference to claim 4, Chen teaches wherein the roadmap includes at least one corridor with two edges (paragraph [0084] bi-connected flooding topology).

In reference to claim 5, Chen teaches a non-transitory computer readable medium for storing code, which when executed by one or more processors, would cause a system to (Claim 13): 
select a source node(Figure 3, 302, Paragraph [0052] selecting a root node); 
select a first sink node nearest to the source node(Figure 3, 304, Figure 4, paragraph [0053] selecting subset of nodes on the path Paragraph [0054 adjacent node]); 
build a first communication link between the source node and the first sink node (Paragraphs [0054 and 0079] Figure 6C, B-D is built from an adjacent node from the root node);
 select a second sink node that is next nearest in proximity to the source node (Figure 6C, Node C); 
build a second communication link between the second sink node and the source node by connecting to the second sink node to the first communication link (Figure 6C, B-D-C);
 complete all other communication links between the source node and remaining sink nodes to generate a completed communication path (Paragraphs [0054 and 0079] Figure 6C, B-D-C-G-B is built from each adjacent node from the first); and 
generate a roadmap for the source node using the completed communication path (Figure 6H, second graph topology (roadmap) incorporates the initial cycle graph).

In reference to claim 6, Chen teaches a system for generating a physical roadmap model for a floorplan, the system comprising: a processor (Claim 13); 

memory for storing code that is executed by the processor and for storing the input information received from the user (Paragraph [0024] and Claim 13); 
wherein the processor executes the code to select each source node and its respective sink nodes (Figure 6G, each first node in the graph paths are sources, each other node in the graph paths are sinks), analyze the communication paths between the selected source node and its respective sink nodes (Paragraphs [0079-0083] determining each path), connect each sink node to a path originating from the source node, such that each sink node, selected in order of proximity to its source node, is connected to the source node by adding a new path to the path originating from the source node (Paragraphs [0079-0083] connecting each node in order of their being adjacent to the prior node), produce a completed path for each source node and its respective sink nodes (Paragraphs [0079-0083] completed paths), and generate the physical roadmap model for each of the source nodes based on the completed path for each source node (Figure 6H, second graph topology (roadmap) incorporates completed paths).

In reference to claim 7, Chen teaches a method for generation of a global roadmap used in network topology synthesis, the method comprising: 
ranking a plurality of source nodes (Paragraphs [0079-0083] paths are ordered, initial, first, second, etc.  The source nodes are therefore ordered as well); 
selecting a highest ranked source node from the plurality of source nodes (Paragraph [0079] root node is selected first); 
identifying a group of sink nodes from a plurality of sink node, wherein the groups of sink nodes are in communication with the highest ranked source node (Paragraphs [0054 and 0079] Figure 6C, D-C-G-B are identified); 

selecting the next highest ranked source node from the plurality of source nodes connecting the next highest ranked source node to the initial global roadmap (Figure 6D, Paragraph [0080] Node G is first node of next path); 
determining if any sink nodes in communication with the next highest ranked source node are not connected to the initial global roadmap; and 
connecting, to the initial global roadmap, the sink nodes not already connected to the initial global roadmap to generate an updated global roadmap (Figure 6D, Paragraph [0080] Nodes A and E are not in initial graph and are now connected).

In reference to claim 7, Chen teaches comprising the step of selecting each of the remaining plurality of source nodes and connecting each to the updated global roadmap (Figures 6E-6G and Paragraphs [0081-0083]).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON BOWERS whose telephone number is (571)272-1888. The examiner can normally be reached Flex M-F 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/B.B/Examiner, Art Unit 2851                                                                                                                                                                                                        




/JACK CHIANG/Supervisory Patent Examiner, Art Unit 2851